Citation Nr: 1342943	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  10-31 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from October 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the VA Regional Office (RO) in Wichita, Kansas.  

The case was remanded in December 2012 to afford the Veteran a new VA examination.  As discussed below, another remand is necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  The Veteran was afforded a VA examination in January 2013; the examiner was directed to opine as to whether the Veteran had preexisting bilateral hearing loss prior to service.  The examiner opined that the Veteran did not have preexisting bilateral hearing loss; however, the examiner used incorrect pure tone thresholds in rendering their opinion.

As previously noted by the Board, prior to November 1, 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA), whereas those standards have been set by the ISO-American National Standards Institute (ANSI) beginning November 1, 1967.  In this case, the Veteran's entrance examination was dated in early October 1967, indicating that the pure tone thresholds on examination were reported in ASA units.  As noted by the Board, when converting the Veteran's pure tone thresholds, he had 25 decibel losses present bilaterally at the 500 Hertz level.  He also had a 25 decibel loss at 1000 Hertz in the left ear.  Therefore, a remand is necessary to obtain an addendum opinion that takes into account the conversion from ASA to ANSI units of the audiometric findings shown on the Veteran's entrance examination.
Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of bilateral hearing loss treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Leavenworth and Topeka, Kansas VA Medical Centers, from the Junction City, Kansas Community Based Outpatient Clinic, and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the January 2013 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and answer the following questions:

a) Did the Veteran have bilateral hearing loss that preexisted his military service?  If yes, the examiner must cite to the evidence of record to support that conclusion.  The examiner should convert the pure tone thresholds shown on the October 1967 entrance examination from ASA to ANSI units such that the Veteran had a 25 decibel loss bilaterally at 500 Hertz and a 25 decibel loss in the left ear at 1000 Hertz.

b) If the Veteran is opined to have bilateral hearing loss that preexisted his military service, the examiner should then opine as to whether it underwent a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease?

c) If bilateral hearing loss is opined to have not preexisted the Veteran's military service, whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that bilateral hearing loss had its clinical onset during service or is otherwise related to such service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


